Exhibit 10.3

EXECUTION COPY

FIRST AMENDMENT
TO THE
TRAMMELL CROW COMPANY SEVERANCE PAY POLICY

THIS FIRST AMENDMENT (this “Amendment”) to the Trammell Crow Company Severance
Pay Policy, a copy of which is attached hereto as Exhibit A (the “Policy”), is
effective as of this 30th day of October, 2006 (the “Effective Date”), and is
made by Trammell Crow Company, a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company adopted and maintains the Policy for the purpose of
providing eligible employees with temporary financial assistance during periods
of unemployment;

WHEREAS, the Company is considering entering into an Agreement and Plan of
Merger, dated October 30, 2006, by and among the Company, CB Richard Ellis
Group, Inc. (“Parent”), and A-2 Acquisition Corp. (the “Merger Agreement”, and
the transaction contemplated therein, the “Merger”);

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Merger may be a distraction to the Company’s employees, may cause the Company’s
employees to consider alternative employment opportunities, and/or may
negatively affect the continued dedication and efforts of the Company’s
employees during the critical transition period beginning the date on which the
Merger Agreement is signed or announced and ending on the one-year anniversary
of the Closing (as defined in the Merger Agreement) (the “Transition Period”);

WHEREAS, as a means of encouraging the continued dedication and efforts of the
Company’s employees during the Transition Period, the Board has determined that
it is in the best interests of the Company to amend the Policy to provide that,
effective for the period beginning as of the Closing and ending on the one-year
anniversary of the Closing, in the event an employee is terminated and is
eligible to receive enhanced severance pay under the Policy, such employee will
receive an amount equal to 150% of the amount he or she would otherwise receive
under the Policy, but for this Amendment; and

WHEREAS, the Amendment and Termination section of the Policy provides that the
Board may amend the Plan at any time and for any reason.

NOW, THEREFORE, the Policy is hereby amended effective as of the Effective Date
as follows:

1.             The first sentence of the Eligibility section of the Policy is
amended and restated in its entirety to read as follows:

If you are an eligible employee (as defined below) of Trammell Crow Company or a
subsidiary thereof (collectively TCC) and you are involuntarily terminated by


--------------------------------------------------------------------------------




TCC or any successor(s) thereto, you will receive severance pay as provided in,
and subject to, the terms of this Severance Pay policy.

2.             The third sentence of the Eligibility section of the Policy is
amended and restated in its entirety to read as follows:

You are an “eligible employee” if (a) you are a regular, full-time or part-time
TCC employee*, (b) you work at least 20 hours per week, and (c) your employment
with TCC is terminated by TCC or a successor thereto for one of the following
reasons:

·                                          A reduction in work force;

·                                          Your position is eliminated, or your
department is reorganized;

·                                          You fail to meet the requirements of
your job despite a demonstrated effort and willingness to perform (i.e., your
skills do not match the requirements of the job, but there has been no
misconduct);

·                                          Your position is relocated to a TCC
office that would increase your current commuting distance by more than
twenty-five (25) miles;

·                                          You are able to return to work from a
family or medical leave of absence (of 6 months or less), and your last
position, or a reasonably comparable position for which you are qualified, is
not available; or

·                                          Notwithstanding anything in this
Severance Pay policy to the contrary, your employment is involuntarily
terminated, other than for cause, during the Transition Period (as defined in
the Supplemental Severance Pay section below).

*  A regular employee is hired as a full-time or part-time employee.  Employees
hired on a temporary basis or to work on a specific project are not eligible for
severance pay when their temporary employment ends.  “Commission-only” employees
are not typically eligible for severance pay.  Employees of entities for which
TCC provides administrative services, but which are not otherwise affiliated
with TCC, are not eligible for severance pay.

3.             The Maximum Severance Pay subsection of the Amount Of Severance
Pay section of the Policy is amended and restated in its entirety to read as
follows:

Maximum Severance Pay:

·                                          Full-time employees will receive no
more than 36 weeks base pay plus Supplemental Severance Pay (as defined below),
if applicable.

2


--------------------------------------------------------------------------------




4.             The Policy is amended to add the following new section
immediately prior to the Method of Payment section:

Supplemental Severance Pay

Notwithstanding anything herein to the contrary, if during the Transition Period
(as defined below) you become entitled to enhanced severance pay under this
Severance Pay policy, you shall receive an additional amount (“Supplemental
Severance Pay”) equal to 50% of the enhanced severance pay you are entitled to
under this Severance Pay policy.  For purposes of the foregoing, the “Transition
Period” is the period beginning immediately prior to the Closing (as defined in
the Agreement and Plan of Merger, dated October 30, 2006, by and among Trammell
Crow Company, CB Richard Ellis Group, Inc. (“Parent”), and A-2 Acquisition
Corp.) and ending on the one-year anniversary of the Closing.  The Supplemental
Severance Pay shall be paid in full in a lump sum as soon as administratively
practicable following the receipt by TCC or its successor of your signed written
release.

5.             The Method of Payment section of the Policy is hereby amended and
restated in its entirety to read as follows:

During the Transition Period standard severance pay shall be paid in full in a
lump sum on the last day worked and enhanced severance pay shall be paid as soon
as administratively practicable following receipt by TCC or its successor of
your signed written release.  Severance pay payable other than during the
Transition Period is normally paid in full in a lump sum on the last day worked;
however, TCC reserves the right to make bi-weekly installments of such severance
pay on regular paydays.

6.             The second paragraph of the Administration Of The Severance Pay
Policy section of the Policy is hereby amended to add the following as the first
paragraph thereto:

Employees eligible to receive severance pay or Supplemental Severance Pay under
this Severance Pay policy shall have full rights to enforce the terms of this
Severance Pay policy against TCC and any successor.  In addition, the Severance
Pay policy shall be binding upon TCC, its successors and assigns.

7.             The Amendment and Termination section of the Policy is hereby
amended and restated in its entirety to read as follows:

Prior to the Effective Time (as defined in the Merger Agreement), the TCC Board
of Directors may amend, modify, suspend, or terminate the Severance Pay policy
at any time and for any reason.  After the Effective Time, but before the end of
the Transition Period, the Severance Pay policy cannot be amended, modified,
suspended, discontinued, or terminated, unless all former members of TCC’s board
of directors then serving on the board of directors of Parent consent.  After
the end of the Transition Period, the Severance Pay policy may be amended,

3


--------------------------------------------------------------------------------




modified, suspended or terminated by the Board of Directors of Parent for any
time and for any reason.

NOW, THEREFORE, be it further provided that, except as provided above, the
Policy shall continue to be read in its current state; and

NOW, THEREFORE, be it further provided that this Amendment shall terminate, and
be of no force or effect, upon the termination of the Merger Agreement in
accordance with its terms without consummation of the Merger.

IN WITNESS WHEREOF, this First Amendment to the Company’s Severance Pay Policy
has been executed by a duly authorized officer of the Company as of the date
specified below and effective as of the Effective Date.

 

TRAMMELL CROW COMPANY, a Delaware corporation

 

 

By:

/s/ J. Christopher Kirk

 

 

Name:

J. Christopher Kirk

 

 

Title:

Executive Vice President

 

 

Date:

October 30, 2006

 

4


--------------------------------------------------------------------------------


EXHIBIT A

SEVERANCE PAY POLICY


ELIGIBILITY

If you are involuntarily terminated from the Trammell Crow Company (hereinafter
termed TCC) you may be eligible for severance pay.  The purpose of severance pay
is to provide you with temporary financial assistance during periods of
unemployment.

If you are a regular, full-time or part-time TCC employee*, and you work at
least 20 hours per week, you will be eligible for severance pay if your
employment is terminated by TCC for one of the following reasons.

·                                          A reduction in work force;

·                                          Your position is eliminated, or your
department is reorganized;

·                                          You fail to meet the requirements of
your job despite a demonstrated effort and willingness to perform (i.e., your
skills do not match the requirements of the job, but there has been no
misconduct);

·                                          Your position is relocated to a TCC
office that would increase your current commuting distance by more than
twenty-five (25) miles;

·                                          You are able to return to work from a
family or medical leave of absence (of 6 months or less), and your last
position, or a reasonably comparable position for which you are qualified is not
available.

*  A regular employee is hired as a full-time or part-time employee.  Employees
hired on a temporary basis or to work on a specific project are not eligible for
severance pay when their temporary employment ends. “Commission-only” employees
are not typically eligible for severance pay.  Employees of entities for which
TCC provides administrative services, but which are not otherwise affiliated
with TCC, are not eligible for severance pay.

An employee is not eligible for severance pay if he/she refuses continued
employment, if he/she is terminated for cause, or if the termination is
voluntary.  For example, severance pay is not available under the following
circumstances:

·                                          Your position is eliminated and you
refuse a transfer to another position in TCC:  1) which has reasonably
comparable responsibilities; 2) that provides a base salary that is at least 90%
of your current base salary; and/or 3) the location of the position does not
increase your current commuting distance by more than twenty-five (25) miles;

·                                          Your position is eliminated, you
voluntarily interview, and subsequently accept an offer of employment with a TCC
affiliated employer;

·                                          You are terminated by TCC for cause
including, but not limited to, refusal to perform your required job duties, for
failure to follow TCC policies or procedures, or for any other reason determined
by the Plan Administrator to be cause for dismissal;

·                                          You voluntarily terminate your
employment, which will include, but is not limited to, failing to call in, or
report to work for two (2) or more consecutive work days, unless on an approved
leave of absence.

A-1


--------------------------------------------------------------------------------




In addition to the eligibility provisions listed above, the following guidelines
will be applied to determine eligibility for severance pay in connection with
outsourcing, the sale of business assets, for termination of management or a
management contract, or for similar situations in which you become employed by
another entity in connection with your termination of employment from TCC.

If Employment is Lost Due To:

·                                          Your position being outsourced to
another employer or a TCC affiliated employer;

·                                          Termination of (either full or
partial), or amendment of a management contract;

·                                          The sale of business assets; or

·                                          A similar situation in which you
become employed by another entity in connection with your termination of
employment with TCC;

You will be eligible for severance pay unless the buyer or other successor to
the contract/assets offers you a position with 1) reasonably comparable
responsibilities; 2) base salary equal to at least 90% of your current base
salary, and/or 3) the location of the position does not increase your current
commute distance by more than 25 miles.  If you refuse such an offer, or accept
any offer of employment with the new employer, buyer, or other successor to the
contract/assets, you will not be entitled to severance pay.

See the ERISA section of this manual, under the heading “Service Credit With
Affiliated Employers” for a list of affiliates.


AMOUNT OF SEVERANCE PAY

The amount of severance pay you may be eligible for will depend on whether you
are a full-time or part-time employee.

Part-time Employees:

Part-time employees working at least 20 hours per week will receive two weeks
base pay.  However, if a full-time employee transfers to part-time status and is
involuntarily terminated within one year of this transfer, the employee will be
treated as a full-time employee for severance purposes.  The amount of severance
pay will be calculated according to the employee’s base pay and work schedule as
a part-time employee.

Full-time Employees:


STANDARD SEVERANCE PAY

·                                          Full-time employees will receive two
weeks base pay;


ENHANCED SEVERANCE PAY

·                                          Full-time employees may receive
enhanced severance pay in lieu of standard severance, upon signing a written
release.  A standard form will be provided, as well as other documents and
agreements as may be required by the Plan Administrator.

A-2


--------------------------------------------------------------------------------




Severance payment is subject to the maximum pay allowed as set forth below:

·              One week base pay for each $10,000 of annual base pay, plus;

·                                          After completion of three (3) years
of service you are eligible for:
One week base pay for each completed year of employment with TCC, plus;

·                                          Service premium for full-time
employees with at least ten years of service with TCC,
according to the following schedule:

Completed Years of Employment

 

 

 

Service Premium

 

 

10 but less than 15

 

One day base pay for each completed year of service

15 but less than 20

 

Two days base pay for each completed year of service

20 years or more

 

Three days base pay for each completed year of service

 

·                                          Definition of Base Pay

·                                          For exempt and non-exempt salaried
employees, a week’s base pay is determined by dividing annual base pay at the
time of termination by 52.  A day’s base pay is determined by dividing annual
base pay by 260;

·                                          For employees paid on an hourly
basis, a week’s base pay is determined by multiplying the hourly rate of pay at
the time of termination, by the average number of regularly scheduled hours the
employee is expected to work each week during the year.  A day’s base pay is
determined by multiplying the hourly rate of pay, by the average number of
regularly scheduled hours the employee is expected to work each workday during
the year;

·                                          For employees who are terminated for
a reason making them eligible for severance pay during, or upon their return
from a leave of absence, unless otherwise required by law, base pay will be the
amount of pay in effect at the time the leave started;

·                                          For Brokerage Services employees
receiving base pay plus commission, base pay will be $50,000 for employees with
three (3) years of service at the time of termination; and $75,000 for employees
with three (3) or more years of service at the time of termination.

Example:

·                                          A full-time salaried employee was
hired on January 1, 1981, and was terminated on February 1, 2000 because of the
job elimination of his/her position.  TCC provides this employee with the option
of enhanced severance pay.  At the time of termination, the employee’s annual
base pay was $43,000.  The employee’s severance pay is calculated as follows:

A-3


--------------------------------------------------------------------------------




 

$43,000 base pay

=

4.3 weeks

12 years service

=

12 weeks

12 days service premium

=

2.4 weeks

Total

=

18.7 weeks

 

Calculation:  18.7 weeks x $827.00 (one week’s base pay) = $15,465.00 total
severance pay

Maximum Severance Pay:

·                                          Full-time employees will receive no
more than 36 weeks base pay;

Re-employment Provisions:

·                                          If you terminate employment with TCC
and are later rehired, your hire date for calculating severance pay will be your
date of rehire.


METHOD OF PAYMENT

Severance pay is normally paid in a lump sum on the last day worked.  However,
TCC reserves the right to make bi-weekly installments of severance pay on
regular paydays.  TCC will withhold from severance pay those amounts required by
applicable law.


ADMINISTRATION OF THE SEVERANCE PAY POLICY

The Plan Administrator has full authority and discretion to interpret the
policy, supply omissions from, correct deficiencies in, resolve ambiguities in
the language of the policy, and make all determinations relating to eligibility
for, and amount of severance pay.

The Severance Pay policy is an employee welfare plan subject to ERISA.  Your
rights under ERISA with respect to the Severance Pay policy and the ERISA claims
procedure are detailed in the ERISA section of the TCC Employee Manual, and are
incorporated into this policy by reference.


AMENDMENT AND TERMINATION

Either the TCC Board of Directors or the TCC Benefits Committee may amend,
modify, suspend, or terminate the severance pay policy at any time and for any
reason.  However, the TCC Benefits Committee may not amend or modify the
Severance Pay policy in any manner that would materially increase the cost of
the policy to TCC.

 

A-4


--------------------------------------------------------------------------------